DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 02 December 2021 with respect to the specification and drawings have been fully considered and are deemed to overcome the previous objections. However, after further examination, the examiner has discovered grounds for new drawing objections, stated below.

Response to Arguments
Applicant's arguments and claim amendments filed 02 December 2021 have been fully considered. The previous prior art rejections and 35 U.S.C. 112(a) and 112(b) rejections are overcome. However, in regards to claim 16, after further consideration, the Office deems that the ranges therein do indeed result in a 35 U.S.C. 112(b) issue and, thus, reinstates this rejection.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a connector” (claim 30), “a first connector” (claim 31), “a second connector” (claim 32) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-26, 28-37, and 39-42 are objected to because of the following informalities:   
	In claim 1, line 1, “the” (before “azimuth”) should be changed to --an--.
In claim 1, line 12, “brace” should be changed to --establish a bracing of-- (to recite “bracing” since “the bracing” is subsequently used).
In claim 1, 4th line from bottom, “adapted” should be changed to --designed--.
In claim 1, 2nd line from bottom, “there is increasing load fluctuations on the adjustment and/or drive unit and/or the adjusting drives” should be changed to --fluctuations in the variable 

In claim 3, line 2, --strength of the-- should be added before “bracing”.

In claim 5, line 4, --strength of the-- should be added before “bracing”.

In claim 7, 2nd to last line, “strongly, indicating” should be changed to --than the average torque in the direction of rotation opposite to the one direction of rotation, which indicates-- (to improve the formality of the claim - “more strongly” is vague / unclear).
In claim 8, line 1, “the” (before “azimuth”) should be changed to --an--.
In claim 8, line 13, “brace” should be changed to --establish a bracing of-- (to recite “bracing” since “the bracing” is subsequently used).

In claim 9, line 3, “implement a stronger” should be changed to --increase the strength of the-- (to improve the formality of the claim).
In claim 9, 2nd to last line, “a weaker” should be changed to --decrease the strength of the-- (to improve the formality of the claim).

In claim 17, lines 1-2, “the adjusting drives comprise motors” should be changed to --each adjusting drive comprises a motor-- (to improve the formality of the claim by clearly assigning one “motor” to one “adjusting drive”).

In claim 18, 3rd line from bottom, “for each motor” should be deleted (to improve the formality of the claim since “rotation speed controller” is antecedently established as part of “controller” - see claim 17).

In claim 19, line 2, “the rotation speed controller for each motor” should be changed to --each rotation speed controller-- (to improve the formality of the claim since “rotation speed controller” is antecedently established as part of “controller” - see claim 17).

In claim 20, 3rd line from bottom, --of drive torque-- should be added after “relieved” and  --with drive torque-- should be added after “loaded” (to improve the formality of the claim).

In claim 21, lines 1-2, “the adjusting drives comprise output shafts” should be changed to --each adjusting drive comprises an output shaft-- (to improve the formality of the claim by clearly assigning one “output shaft” to one “adjusting drive”).

In claim 24, line 1, “the” (before “azimuth”) should be changed to --an--.
In claim 24, line 13, “brace” should be changed to --establish a bracing of-- (to recite “bracing” since “the bracing” is subsequently used).
In claim 24, on page 9 at 3rd line from bottom, --of drive torque-- should be added after “relieved” and  --with drive torque-- should be added after “loaded” (to improve the formality of the claim).
In claim 24, on page 10 at line 1, “the adjusting drives comprise output shafts” should be changed to --each adjusting drive comprises an output shaft-- (to improve the formality of the claim by clearly assigning one “output shaft” to one “adjusting drive”).
In claim 24, 2nd to last line, “a” (before “motor housing”) should be changed to --the-- (to imbue proper antecedent basis practice).

In claim 25, line 1, “the” (before “azimuth”) should be changed to --an--.
In claim 25, line 13, “brace” should be changed to --establish a bracing of-- (to recite “bracing” since “the bracing” is subsequently used).
claim 25, line 24, --of drive torque-- should be added after “relieved” and  --with drive torque-- should be added after “loaded” (to improve the formality of the claim).

In claim 26, line 1, “the” should be deleted.

In claim 34, line 2, “both” should be deleted.

In claim 37, line 1, “the” (before “azimuth”) should be changed to --an--.
In claim 37, line 13, “brace” should be changed to --establish a bracing of-- (to recite “bracing” since “the bracing” is subsequently used).

In claim 39, 2nd to last line, “which are adjusted” should be deleted.

In claim 40, line 2, “the” (before “azimuth”) should be changed to --an--.
In claim 40, line 14, “brace” should be changed to --establish a bracing of-- (to recite “bracing” since “the bracing” is subsequently used).
In claim 40, 4th line from bottom, --of drive torque-- should be added after “relieving” and  --with drive torque-- should be added after “loading” (to improve the formality of the claim).

In claim 41, line 1, “the” (before “azimuth”) should be changed to --an--.
In claim 41, line 13, “brace” should be changed to --establish a bracing of-- (to recite “bracing” since “the bracing” is subsequently used).
In claim 41, line 24, --of drive torque-- should be added after “relieved” and  --with drive torque-- should be added after “loaded” (to improve the formality of the claim).
In claim 41, line 27, “the adjusting drives comprise output shafts” should be changed to --each adjusting drive comprises an output shaft-- (to improve the formality of the claim by clearly assigning one “output shaft” to one “adjusting drive”).
claim 41, 10th line from bottom, “or-a” should be changed to --or a-- (i.e., the hyphen should be deleted).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 20-25, 33-37, and 39-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 16 - A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “at least 10 N m”, and the claim also recites “15 to 40 N m” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

In claim 20, the limitation recited as “the controller is functionally assigned to each of the adjusting drives” renders the claim indefinite since it is unclear what limitations is imparted by “functionally assigned” in light of the antecedent limitation “drive torques of the adjusting drives are variably adjustable via the controller” (claim 1), which establishes that “controller” communicates with “adjusting drives”. Due to identical / similar instances, this rejection also applies to claims 24, 25, 36, 37, and 41.

In claim 20, the limitation recited as “loaded more heavily in a supporting manner” renders the claim indefinite since it is unclear what constitutes “a supporting manner” and/or if “a supporting manner” represents an intended result that directly follows from “at least one further adjusting drive of the adjusting drives is loaded” or represents a state that results from a particular distribution of drive torques. Furthermore, the phrase “more heavily” is unclear since there is no indication of the basis for comparison to give meaning to the inequality required thereby. Due to identical instances, this rejection also applies to claims 24, 25, 40, 41.

In claim 20, the limitation recited as “loaded in a less-bracing manner” renders the claim indefinite since it is unclear what constitutes “a less-bracing manner” and/or if “a less-bracing manner” represents an intended result that directly follows from “at least one further adjusting drive of the adjusting drives is loaded” or represents a state that results from a particular distribution of drive torques. Furthermore, the phrase “less-bracing” is unclear since there is no indication of the basis for comparison to give meaning to the inequality required thereby. Due to identical instances, this rejection also applies to claims 24, 25, 40, 41.

In claim 21, the limitation recited as “the controller comprises sensor elements” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In this instance, the specification (see par. [0106] of the specification filed 02 December 2021) indicates that controller implements software 30, but does not indicate that controller includes sensor elements. Due to identical instances, this rejection also applies to claims 24, 25, 41.

In claim 33, the term “approximately” (2nd to last line) is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In claim 37, the limitation recited as “the controller comprises a torque measuring flange” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In this instance, the specification (see par. [0106] of the specification filed 02 December 2021) indicates that controller implements software 30, but does not indicate that controller includes a torque measuring flange.

In claim 39, the limitation recited as “according to a response of the first and second adjusting drives to the variable external load” renders the claim indefinite since it is unclear what 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 42 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 26 fails to further limit the subject matter of claim 20 since it merely repeats limitations therein. 
Specifically, claim 42 fails to further limit the subject matter of claim 1 since it merely repeats limitations therein (note: the last “and/or” of claim 1 is deemed to correlate “the bracing of the adjusting drives in a step-wise or continuous manner” with “when there is increasing load fluctuation son the adjustment and/or drive unit and/or the adjusting drives”.
As the Federal Circuit treats non-compliance with 35 U.S.C. 112(d) as a patentability issue, it is considered more appropriate to treat a claim that does not comply with 35 U.S.C. 112(d) by rejecting the claim under 35 U.S.C. 112(d) rather than by objecting to such claim under 37 CFR 1.75(c) as provided for in MPEP 608.01(n)(II). See Pfizer Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 
Allowable Subject Matter
Claims 1, 3-26, 28-37, and 39-41 would be allowable if amended to overcome corresponding objections and/or 112(b) rejections and/or 112(d) rejections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745